Citation Nr: 0614710	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to PTSD.  

3.  Entitlement to an increased rating for service-connected 
shell fragment wound to the right thigh (right thigh 
disability), currently rated 20 percent disabling. 

4.  Entitlement to a rating in excess of 10 percent for 
service-connected right thigh scar. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1965 to June 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision from the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  That decision denied service 
connection for PTSD and hypertension; denied the claim for an 
increased rating for the service-connected shell fragment 
wound to the right thigh (right thigh disability), rated 20 
percent disabling; and granted service connection for a right 
thigh scar and assigned an initial 10 percent rating.  The 
veteran appeals for a higher rating for this disability.  See 
AB v. Brown, 6 Vet. App. 35 (1993).

The issues of service connection for PTSD and hypertension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right thigh disability approximates severe 
muscle impairment, as demonstrated by chronic degenerative 
nerve damage of the right femoral cutaneous nerve, mild 
weakness, retained foreign bodies on X-ray, limitation of 
motion and functional loss.  

2.  The scar on the veteran's right thigh is slightly 
indurated, slightly tender, just over 101/2 square inch, with 
no drainage or keloid formation.


CONCLUSIONS OF LAW

1.  A schedular evaluation of 30 percent for is warranted for 
the service-connected residuals of a shell fragment wound to 
the right thigh (right thigh disability).  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.27, 
4.40, 4.45, 4.56, 4.73, Diagnostic Code 5315 (2005).

2.  The criteria for an initial rating in excess of 10 
percent for a right thigh scar have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.14, 4.27, 4.118, Diagnostic Codes 7802, 7803, 7804, 7805 
(2002, 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board concludes that the RO letter sent in January 2003 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for increased 
ratings, complied with VA's notification requirements, and 
set forth the laws and regulations applicable to his claims.  

In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable RO decision on claim for VA benefits.  This was 
accomplished in this case.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained the veteran's service medical records, and private 
and VA post-service medical records identified by the 
veteran.  The veteran has been provided several medical 
examinations.  As such, the record is sufficient for a 
decision.

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The 5th element was not addressed in the notice letter.  The 
RO assigned the initial, 10 percent rating for the right 
thigh scar effective the date of the veteran's claim, and the 
veteran has not appealed this issue.  The Board concludes 
below that veteran is entitled to an increased 30 percent 
rating for a right thigh disability.  As the RO must 
subsequently assign an effective date for this disability, 
the RO can provide notice as to this issue at a later date 
and cure this deficiency.  Therefore, despite the inadequate 
notice provided to the veteran concerning this element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision on these claims.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

II.  Increased Rating Claims

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Each service-connected disability is rated 
on the basis of specific criteria identified by Diagnostic 
Codes.  38 C.F.R. § 4.27.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When, after careful consideration of all the evidence 
of record, a reasonable doubt arises regarding the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

The history of the veteran's disabilities has been reviewed.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Thus, the more recent medical records are the most relevant 
to the increased rating claim.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran sustained a shell fragment wound to the right 
thigh from a mortar round.  He was awarded the Purple Heart 
Medal.  The RO granted service connection for the residuals 
of a shell fragment wound to the right thigh and assigned a 
20 percent rating, effective August 1971, under Diagnostic 
Code 5315, for a moderately severe muscle injury.  The 
veteran was granted service connection for a right thigh scar 
and a 10 percent rating was assigned the date he files his 
claim, April 30, 2002.

He requests higher ratings, as the manifestations of these 
disabilities have increased in severity and cause him 
significant pain and loss of function.

B.  Right Thigh Disability

Diagnostic Code 5315 provides for the evaluation of 
impairment to the pelvic girdle and thigh, Muscle Group XV, 
mesial thigh group that includes the adductor longus and 
adductor brevis.  The function of these muscles includes 
adduction and flexion of the hip.  The criteria set forth 
under Diagnostic Code 5315 allow for a maximum 30 percent 
rating for severe muscle injuries.  38 C.F.R. § 4.73 
(Diagnostic Code 5315).  

In this regard, the Board notes 38 C.F.R. § 4.56 provides in 
relevant part: * * * (a) An open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows: * * * (4) 
Severe disability of muscles.  (i) Type of injury.  Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  (iii) Objective findings.  
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

38 C.F.R. § 4.56.

The Board notes that the veteran does not demonstrate all of 
the symptomatology for a 30 percent rating, which 
contemplates severe muscle injury.  However, the veteran's 
complaints of severe pain in the right thigh area which was 
confirmed by the VA neurological examination report which 
diagnosed causalgia of the right medial femoral nerve, 
previously undetected, and noted that the condition was a 
chronic degenerative process.  Causalgia is a burning pain 
often accompanied by trophic skin changes, due to injury of a 
peripheral nerve.  Black v. Brown, 10 Vet. App. 279, 281 
(1997), citing Dorland's Illustrated Medical Dictionary 280 
(28th ed. 1994).  In addition, objective findings of mild 
weakness and retained foreign bodies on X-ray have been 
shown.  Finally, according to the neurological examiner who 
conducted the VA muscle examination in February 2003, these 
symptoms caused limitation of motion and functional 
impairment.  These symptoms combined with the medical 
evidence supporting the veteran's complaints of pain 
approximate severe muscle injury.  See 38 U.S.C.A. § 5107, 
Gilbert, DeLuca, supra.

As noted above, the 30 percent rating assigned is the maximum 
schedular rating under Diagnostic Code 5315, the veteran will 
only be entitled to a higher evaluation under other 
potentially applicable Diagnostic Codes.  If a veteran is in 
receipt of the maximum disability rating available under a 
diagnostic code for limitation of motion, consideration of 
functional loss due to pain is no longer required.  Johnson 
v. Brown, 10 Vet App 80 (1997).  The Board again points out 
that functional loss due to pain demonstrated by the 
diagnosis of causalgia of the medial femoral nerve was a 
factor in increasing the veteran's disability rating to the 
maximum level.  

Higher evaluations may also be assigned if the service- 
connected problems with muscle and joint, such as the 
symphysis pubis disability cause difficulties such as a flail 
hip joint (80 percent) (Diagnostic Code 5254) or certain 
impairments of the femur (60 or 80 percent) (Diagnostic Code 
5255).  Higher ratings are also assignable for ankylosis of 
the hip.  38 C.F.R. § 4.71a (Diagnostic Code 5250).  
Additionally, under Diagnostic Code 5252, a 40 percent rating 
is assigned where limitation of flexion of the thigh is 
limited to 10 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5252).  (Full range of motion of the hip is from zero to 125 
degrees in flexion and zero degrees to 45 degrees in 
abduction.  38 C.F.R. § 4.71, Plate II.)

A review of the evidence fails to show a basis under any of 
the Diagnostic Codes discussed above for awarding an 
evaluation higher than 30 percent.  It should also be noted 
that the various Diagnostic Codes that may be applied in this 
case each contemplate limitation of motion due to muscle 
injury, or bone or joint disability.  Consequently, 
assignment of separate ratings is not warranted.  38 C.F.R. § 
4.14.  

B.  Right Thigh Scar

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a maximum 10 percent evaluation was 
warranted for superficial scars that were poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A maximum 10 percent evaluation was warranted for 
superficial scars that were tender and painful on objective 
demonstration, under Diagnostic Code 7804.  Scars could also 
be evaluated for limitation of function of the part affected.  
Diagnostic Code 7805.

The Board takes note of the amended criteria for rating the 
skin, which took effect on August 30, 2002.  See 67 Fed. Reg. 
49,596 (July 31, 2002).  The new criteria provide for 
assignment of a maximum 10 percent evaluation for scars, 
other than on the head, face or neck, that are superficial 
and do not cause limited motion, and cover an area of 144 
square inches or greater; for superficial unstable scar 
(characterized by a frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  38 
C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804.  A rating 
in excess of 10 percent is warranted for scars, other than on 
the head, face or neck, where such are deep or cause limited 
motion in an area exceeding twelve square inches.  Diagnostic 
Code 7801.  Otherwise, scars will continue to be rated on the 
limitation of motion of the affected part.  Diagnostic Code 
7805.

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  

The Board has reviewed the claim under both the new and old 
regulations for rating skin disorders.  For the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against the assignment of an evaluation 
higher than 10 percent for the veteran's service-connected 
scar, under both the old and the new criteria.

In order for a higher rating to be assigned under the old or 
new criteria, under Diagnostic Code 7805, there would have to 
be a showing that the scar limited the function of the part 
affected.  This limitation of function has already been 
considered as part of the veteran's right thigh muscle 
injury.  Consideration of the same symptomatology under 
various diagnoses ("pyramiding") is forbidden by VA 
regulation.  38 C.F.R. § 4.14 (2005).  

Overall, the veteran's right thigh scar, described on various 
VA examinations in 2003 show a slightly indurated, slightly 
tender scar with no drainage or keloid formation .  

In addition, under the new criteria a higher rating could be 
assigned under DC 7801, which provides for disability ratings 
higher than 10 percent for a scar, other than on the head, 
face or neck, that is deep or creates limited motion, and 
consists of an area or areas exceeding 12 square inches.  
However, the competent medical evidence of record shows that 
the right thigh scar is smaller than 12 square inches.  The 
Board notes that the VA muscles examination in February 2003 
note that the veteran's scar measures 17 centimeters by 4 
centimeters or just over 101/2 square inches.  Thus, the size 
and nature of the scar fails to qualify the veteran for a 
higher rating under Diagnostic Code 7801.

The only support for the veteran's contention that he is 
entitled to a higher rating for his scars comes from him 
personally.  This allegation is not, however, objectively 
substantiated.  And he is not qualified to render a medical 
diagnosis or a medical opinion regarding the severity of his 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Moreover, the veteran is not entitled to a "staged" rating 
either - under Fenderson, because the 10 percent rating 
represents his greatest level of disability during the 
relevant time period at issue.

Therefore, as the objective medical evidence preponderates 
against a finding for an evaluation in excess of 10 percent 
for the right thigh scar, the veteran's claim must be denied.  
Gilbert, supra.


ORDER

A 30 percent rating for a right thigh disability is granted, 
subject to the controlling regulations governing the payment 
of monetary benefits.

An increased rating for a right thigh scar is denied.  


REMAND

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).

The diagnosis of PTSD must comply with the criteria set forth 
in the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 
4.125(a).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).  The veteran 
has been awarded the Purple Heart Medal which is conclusive 
evidence the he participated in combat and therefore, this 
fact is presumed.  

The duty to assist includes, when necessary to decide a case, 
an obligation to conduct a thorough and contemporaneous 
examination to obtain a medical opinion. 38 U.S.C.A. § 
5103A(d) (2002); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  The veteran was provided a VA PTSD examination in 
February 2003.  The examiner found no psychiatric disorder.  
However, it was noted that the veteran reported no symptoms 
of PTSD.  In a letter dated in September 2004, the veteran's 
private physician, Adriana Stolte, M.D., stated that the 
veteran reported that he had an increase in nightmares and 
poor sleep due to reexperiencing his combat in Vietnam.  
Post-traumatic stress syndrome was diagnosed.  As the veteran 
has related symptoms of PTSD subsequent to the VA PTSD 
examination, which noted no symptoms; another examination is 
needed to determine if the veteran is suffering from PTSD.  
In addition, Dr. Stolte's clinical records of the veteran 
should be obtained.   

A grant of service connection for PTSD, in turn, could affect 
the outcome of the claim for hypertension, in that it may 
show that it arose from the PTSD.  So the claim for secondary 
service connection for hypertension is inextricably 
intertwined with the claim of service connection for PTSD.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where a claim is inextricably 
intertwined with another claim, the claims must be 
adjudicated together in order to enter a final decision on 
the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should send the veteran and 
his representative a notice letter with 
respect to the claim of service 
connection for PTSD and the claim for 
secondary service connection for 
hypertension.  This letter must comply 
with the notification and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should contact Dr. Stolte and 
request copies of complete clinical 
records pertaining to the veteran's 
treatment, particularly any treatment for 
PTSD, or hypertension.

3.  Schedule the veteran for a VA 
psychiatric examination to obtain medical 
opinions indicating: a) whether it is at 
least as likely as not that he has PTSD 
due to his combat in Vietnam; and, if 
PTSD is diagnosed, whether it is at least 
as likely as not that the veteran's 
hypertension was caused by PTSD.  Also 
ask the designated examiner to discuss 
the rationale of the medical opinions 
based on a review of the relevant 
evidence in the claims file, including a 
complete copy of this remand.

4.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for PTSD and secondary 
service connection for hypertension.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


